Citation Nr: 9911567	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  99-03 832	)	DATE
	)
	)




THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.  






ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel








INTRODUCTION

The veteran had active military service from December 1965 to 
July 1967. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on July 17, 1995.  

The RO notified both the veteran and his attorney by a letter 
on February 23, 1999 that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or his attorney. 


FINDINGS OF FACT

1.  A Board decision on February 10, 1995, determined that 
new and material evidence had no been presented in order to 
reopen the veteran's claim of entitlement to service 
connection for PTSD. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.



3.  The attorney, J. J. W., was retained within one year 
after the February 10, 1995, Board decision. 

4.  The fee agreement signed by the parties in July 1995 and 
modified in May 1998 provides for direct VA payment to the 
claimant of a contingency fee consisting of 20 percent of 
past-due benefits awarded to the veteran, such fee to be paid 
by the VA from past-due benefits; it also provides that any 
prior award of attorney's fees for representation before the 
Court under the Equal Access to Justice Act (EAJA) shall not 
be deducted from the 20 % contingency fee for representation 
before the VA.  


CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
J. J. W. and the veteran as to VA representation have not 
been met.  38 U.S.C.A. § 5904(d)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20. 20.609(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1998).  

On February 10, 1995, the Board determined that new and 
material evidence had not been presented in order to reopen 
the veteran's claim of entitlement to service connection for 
PTSD.  The notice of disagreement which preceded the Board 
decision with respect to the issue of whether new and 
material evidence had been presented (as well as the 
underlying service connection claim for PTSD) was received by 
the RO after November 18, 1988.  In July 1995, the veteran 
and the attorney J. J. W., executed a contract by which the 
attorney was retained to provide legal services in connection 
with the veteran's VA claims.  Therefore, the three statutory 
and regulatory criteria necessary for the attorney to charge 
a fee for his services have been met.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) 
(1998).  

However, before VA can pay attorney fees out of the veteran's 
past-due benefits, it must also be determined whether there 
is a valid fee agreement between the veteran and the attorney 
J. J. W.

The law specifies that the total fee payable in an attorney-
fee agreement to an attorney may not exceed 20 percent of the 
total amount of any past-due benefits awarded in the 
veteran's claim.  38 U.S.C.A. § 5904(d) (1) (West 1991 & 
Supp. 1998). 

The applicable regulation specifies that the claimant and an 
attorney-at-law may enter into a fee agreement providing that 
payment for the services of the attorney-at-law will be made 
directly to the attorney-at-law by the VA out of any past-due 
benefits awarded as a result of a successful appeal to the 
Board following a prior denial of such benefits by the Board.  
Such an agreement will be honored by the VA only if the 
following conditions are met:

(i)  The total fee payable (excluding 
expenses) does not exceed 20 percent of 
the total amount of the past-due benefits 
awarded.  

(ii)  The amount of the fee is contingent 
on whether or not the claim is resolved 
in a manner favorable to the claimant or 
appellant, and

(iii)  The award of past-due benefits 
results in a cash payment to a claimant 
or an appellant from which the fee may be 
deducted.  38 C.F.R. § 20.609 (h) (1998).

In July 1995, the veteran and the attorney, J. J. W., 
executed a document entitled "Attorney-Client Representation 
Agreement."  Thereafter, in May 1998, the veteran and the 
attorney executed a document entitled "Modification of 
Attorney-Client Representation Agreement."  The May 1998 
document states that the client and the attorney agreed to 
modify Section 4 of the July 1995 agreement, which addressed 
the contingent fee.  The May 1998 document states that 
"Client agrees to pay a fee equal to twenty percent (20%) of 
the total amount of any past-due benefits awarded by the 
Dept. of Veterans Affairs (VA) on the basis of Client's 
claim, as consideration for the Attorney's continued 
representation of Client before the VA."  The document goes 
on to state that, "Since the U.S. Court of Veterans Appeals 
did not order the VA to award benefits pursuant to the 
Client's claim upon remand, the parties agree that any prior 
award of attorney's fees for representation before the Court 
under the Equal Access to Justice Act (EAJA) shall not 
(emphasis not added) be deducted from the 20 % contingency 
fee for representation before the VA."

The fee agreement between the veteran and the attorney J. J. 
W. allows for a total fee payable in excess of the 20 percent 
of the total amount of past-due benefits awarded.  
Specifically, it states that any prior award of attorney fees 
for representation before the Court under EAJA shall not be 
deducted from the 20 percent contingency fee.  The issue of 
whether the United States Court of Appeals for Veterans 
Claims ordered the VA to award benefits pursuant to the 
client's claim upon remand (as noted in the May 1998 fee 
agreement) is not relevant in terms of determining whether 
the fee agreement is valid or not.  The law is clear and 
states that the total fee payable can not exceed 20 percent 
of the total amount of the past-due benefits awarded.  As the 
current fee agreement allows for a fee exceeding 20 


percent of the total amount of past-due benefits awarded, the 
fee agreement is not valid for VA purposes under 38 U.S.C.A. 
§ 5904 (d)(1) and 38 C.F.R. § 20.609 (h).  Without a valid 
fee agreement recognized by the VA, attorney fees may not be 
paid from past-due benefits awarded to the veteran.  

ORDER

Eligibility for payment of attorney fees out of past-due 
benefits is denied.  




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


